DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/06/2020 has been entered.  Claims 11-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namura (US 2007/0106026 A1).
Regarding claim 11, Namura discloses a PTFE (polytetrafluoroethylene) with a low molecular weight obtained by radiolysis of a non-melt flowable PTFE of high molecular weight.  The PTVE has an MFR of 0.01g/10 min to 1,000 g/10 min [0013].  The PTFE is preferably fluorinated before or after melt-kneading [0021].
However, Namura does not explicitly disclose the irradiation step produces a composition containing low molecular weight PTFE having a melt viscosity at 380°C in the range of 1.0x102 to 7.0x105 Pa·s.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, the low molecular weight PTFE having such a melt viscosity will have difficulty forming a  molded body [0054].  Therefore, the claimed effects and physical properties, i.e. the melt viscosity would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.
Regarding claim 17, Namura discloses the non-melt flowable PTFE is powder [0013].

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namura (US 2007/0106026 A1) as applied to claim 11 above as evidenced by Imbalzano (US 4,743,658).
Regarding claims 14-16, Namura discloses the method as shown above in claim 11.  Namura discloses the PTFE is preferably fluorinated before or after melt-kneading by the method described in Imbalzano [0021].  Per the teachings of Imbalzano, Imbalzano discloses the fluorination may be carried out with a variety of fluorine radical generating compounds but preferably the polymer is contacted with fluorine gas (nucleophilic fluorinating agent) (C3/L37-62).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Namura (US 2007/0106026 A1) in view of Ebnesajjad. (2012). Fluoropolymer Additives - 4.4.3 Grinding Irradiated PTFE. Elsevier. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt00BWUKE1/fluoropolymer-additives/grinding-irradiated-ptfe.   This is an alternative rejection of at least claim 11 in regards to the melt viscosity.
Regarding claims 11 and 17, Namura discloses a PTFE (polytetrafluoroethylene) with a low molecular weight obtained by radiolysis of a non-melt flowable PTFE of high molecular weight.  The PTFE has an MFR of 0.01g/10 min to 1,000 g/10 min [0013].  The PTFE is preferably fluorinated before or after melt-kneading [0021].
	However, Namura does not disclose the irradiation step produces a composition containing low molecular weight PTFE having a melt viscosity at 380°C in the range of 1.0x102 to 7.0x105 Pa·s.  Ebenesajjad teaches the melt viscosity of fluoroadditives produced from irradiation has a melt viscosity of 102 to 105 which is within the claimed range (Table 4.1, page 37).  Namura and Ebenesajjad are analogous art concerned with similar technical difficulty, namely low molecular weight PTFE used as an additive.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention select the low molecular weight PTFE with the melt viscosity per the teachings of Ebenesajjad, and the motivation to do so would have been as Ebenesajjad suggests such low molecular weight PTFE is used as additives.  
	Regarding claim 12, Ebenesajjad further discloses the irradiated material is removed and transferred to the grinding operation to obtain the desired size (4.4.2. pages 39-40).  Ebenesajjad further discloses the particle diameter is preferably 0.05-25 mm which would be achieved by grinding the irradiated PTFE [0014].  
	Regarding claim 13, since the fluorination may be conducted after melt-kneading the composition as per the teachings of Namura, the grinding step is before the fluorination step.
Regarding claim 17, Namura discloses the non-melt flowable PTFE is powder [0013].
Regarding claims 18-20, Namura does not explicitly disclose the composition containing low molecular weight PTFE obtained in the step (I) further contains a low molecular weight fluorine-containing compound having a functional group; and the low molecular weight fluorine-containing compound have a functional group is an acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof; or a content of the acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof in the composition containing low molecular weight PTFE obtained in step (II) is 50 mass ppb or less based on the low molecular weight PTFE. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, a low molecular weight fluorine-containing compound having a functional group or its derivative (PFC) can be produced by irradiation with ionizing radiation [0004].  Through the step (II), owing to the fluorination treatment in step (II), the concentration of PFC contained in the composition containing low molecular weight PTFE is reduced [0060].   Therefore, the claimed effects and physical properties, i.e. the composition containing low molecular weight PTFE obtained in the step (I) further contains a low molecular weight fluorine-containing compound having a functional group; and the low molecular weight fluorine-containing compound have a functional group is an acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof; or a content of the acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof in the composition containing low molecular weight PTFE obtained in step (II) is 50 mass ppb or less based on the low molecular weight PTFE would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 14-16 are rejected Namura (US 2007/0106026 A1) in view of Ebnesajjad. (2012). Fluoropolymer Additives - 4.4.3 Grinding Irradiated PTFE. Elsevier. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt00BWUKE1/fluoropolymer-additives/grinding-irradiated-ptfe as applied to claim 11 above as evidenced by Imbalzano (US 4,743,658).
Regarding claims 14-16, Namura discloses the method as shown above in claim 11.  Namura discloses the PTFE is preferably fluorinated before or after melt-kneading by the method described in Imbalzano [0021].  Per the teachings of Imbalzano, Imbalzano discloses the fluorination may be carried out with a variety of fluorine radical generating compounds but preferably the polymer is contacted with fluorine gas (nucleophilic fluorinating agent) (C3/L37-62).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imamura (US 2016/0322128 A1) teaches a heat-resistant electric wire.
Yoshida (WO 2018/026012 A1) teaches a method capable of easily removing from low molecular weight polytetrafluoroethylene nearly all irradiation-derived perfluorocarboxylic acids having 8-14 carbon atoms, and salts thereof.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767